ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Zuhmat Group Construction                    )      ASBCA No. 59351
                                             )
Under Contract No. W91B4M-11-A-0005          )

APPEARANCES FOR THE APPELLANT:                      Eric S. Montalvo, Esq.
                                                    Alison E. Spurlock, Esq.
                                                     The Federal Practice Group
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Frank A. March, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket without prejudice.

      Dated: 10 October 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59351, Appeal of Zuhmat Group
Construction, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals